Exhibit 23.02 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report dated October6, 2011, with respect to the consolidated financial statements for the year ended July 31, 2011, included in the Annual Report on Form 10-K of Genie Energy Ltd. (a Delaware corporation) and subsidiaries on Form 10-K for the year ended December31, 2012. We hereby consent to the incorporation by reference of said report in the Registration Statement of Genie Energy Ltd. and Subsidiaries on Form S-8 (File No. 333-177565, effective October27, 2011). /s/ ZWICK AND BANYAI, PLLC Southfield, Michigan March 21, 2013
